DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Amendments
2.	 The amendment filed December 27, 2021 has been entered. Claims 1 and 9 have been amended. Claims 2-3 have been cancelled. Claims 1 and 4-10 are under consideration in this Office Action.


Withdrawal of Rejections and Objections
3.	 The following rejections have been withdrawn in view of applicants’ amendments, the declaration of Serguei Fetissov and applicants’ arguments:
a) The enablement rejection of claims 1-10 are rejected under 35 USC 112(a) or 35 USC 112 (pre-AIA ) first paragraph; and
b) The rejection of claim 1 under 35 USC 112(b) or 35 USC 112 (pre-AIA ) second paragraph.

Allowable Subject Matter
4.	Claims 1 and 4-10 are allowed. The art does not teach or fairly suggest a method of treating or attenuating obesity-related manifestations in a human or non-human mammal subject in need thereof, said method comprising orally administering to the subject a composition comprising an effective amount of Hafnia alvei probiotics; wherein said obesity-related manifestations are selected from the group consisting of hyperphagia, increased fat mass on lean mass ratio, increased waist circumference, postprandial hyperglycemia, fasting hyperglycemia and hypercholesterolemia; and
wherein the subject is obese or overweight.

Conclusion
5.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to JA-NA A HINES whose telephone number is (571) 272-0859. The examiner can normally be reached Monday thru Thursday. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor Gary Nickol, can be reached on 571 -272-0835. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).


/JANA A HINES/Primary Examiner, Art Unit 1645